DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 July 2022 has been entered.

Response to Arguments
Applicant’s arguments, filed with respect to the previously set forth rejections over 35 U.S.C. 112 have been fully considered and are persuasive in view of the amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112 have been withdrawn.  Please see below.   Regarding the use of the trademark in claim 22, Examiner refers Applicant to MPEP 2173.05(u), which states “If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.”  Accordingly, since Applicant’s claim appears to be using the trademark to refer to a particular product, the amended claim has been rejected under 35 U.S.C. 112(b), below.  Examiner notes that the text of Applicant’s disclosure appears to lack support for the generic terminology included in the amended claim (see below).  Please see MPEP 608.01(v)I for additional discussion and guidance.      
Applicant’s arguments with respect to the prior art rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, the Emerson reference is no longer relied upon to teach the amended limitations regarding the piping.  Instead, a newly cited reference is relied upon to teach the amended limitations.  Please see below.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 22 has been amended to recite the limitation “further comprising the step of passing the compressed evaporated refrigerant through an AUTO-PURGER® (a non-condensible gas and water purger).  Applicant’s originally filed disclosure refers to “AUTO PURGER” in the drawings and refers to “Autopurging Devices” in the text of the disclosure without the generic terminology included by Applicant in the parentheses.  Accordingly, it does not appear that Applicant has support for the amendment including either the trademark or the generic terminology in the disclosure.  Please see above in the remarks section for additional guidance on amendment/traversal.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite the limitation “such that an increased volume of refrigerant […]”.  In view that all other references to the refrigerant in claim have included both a phase and an appropriate indefinite or definite article, the limitation “such that an increased volume of refrigerant” is unclear since it is not clear if “refrigerant” is the same or different from that previously and subsequently recited.  It is believed to be the same.  Claims 21-26 are rejected insofar as they are dependent on claim 1, and therefore include the same error(s).  
Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 22 recite the limitation “the compressed refrigerant”.  There is insufficient antecedent basis for these limitations in the claims.  Applicant should consider referring to compressed refrigerant in claim 1, perhaps as part of the final limitation.  
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 has been amended to recite the limitation “further comprising the step of passing the compressed evaporated refrigerant through an AUTO-PURGER® (a non-condensible gas and water purger).  Per MPEP 2173.05(u), “If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.”.  It appears that Applicant is using the trademarked term as identifying a particular product, which makes the claim indefinite.  Please see above for additional discussion regarding amendment/traversal.  To expedite prosecution, Examiner has applied prior art to the claim as previously presented.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. (US 2015/0013950: previously cited) in view of No Name (JP H0296573: English Machine Translation provided by Examiner).  
Regarding claim 1, Numata et al. discloses a method of operating a liquid chiller system, the method comprising: 
passing a refrigerant in a gaseous phase through a cooling conduit in a portion of a condenser (see at least Figure 2, condenser #3; paragraph [0063]); 
lowering a temperature of the refrigerant in the gaseous phase (see at least paragraph [0063]); 
based upon the lowering of the temperature of the refrigerant, converting at least some of the refrigerant in the gaseous phase into refrigerant in a liquid phase (see at least paragraph [0063]); 
storing the refrigerant in the liquid phase in a first portion of piping in fluid communication with an expansion valve, said first portion of piping located in a flow position before and connected to the expansion valve (see at least tubing between condenser #3 and expansion valve #4; paragraph [0064]: no receiver is present, thus liquid refrigerant must be stored within a portion of piping between the condenser and the expansion valve), wherein the expansion valve is located external to an evaporator (see at least Figure 2, the expansion valve #4 is not in evaporator #1; paragraph [0064]) and wherein a second portion of piping is located from the expansion valve to the evaporator (see at least tubing between expansion valve #4 and evaporator #1)
transporting the refrigerant in the liquid phase thru the expansion valve into the evaporator (see at least Figure 2, evaporator #1; paragraph [0065]); 
flowing a process liquid through process liquid conduits in the evaporator (see at least paragraph [0061]); 
partially evaporating a portion of the refrigerant in the liquid phase within the evaporator based upon absorption of heat from the process liquid in the evaporator (see at least paragraph [0061]); 
cooling the process liquid based upon the evaporating of at least some of the refrigerant in the liquid phase to yield the refrigerant in the gaseous phase (see at least paragraph [0061]);
compressing some of the refrigerant in the gaseous phase with a compressor (see at least paragraph [0062]).
Numata et al. does not disclose and wherein a diameter of the first portion of piping is greater than a diameter of the second portion of piping such that an increased volume of refrigerant is contained at the location of the first portion of piping. 
No Name teaches another method of operating a chiller wherein a diameter of the first portion of piping is greater than a diameter of the second portion of piping such that an increased volume of refrigerant is contained at the location of the first portion of piping (see at least Figure 5, #17: Translation “For this reason, the above-mentioned cellular removing part 17 opened for free passage major diameter 18 which white * Makes bigger flow area s2 than flow area s1 of this lead pipe 6a lead pipe 6a, and has provided straightening member 19 in this above-mentioned major diameter 18.”; “Although the example mentioned above provides cellular removing part 17 in a part of refrigerant inflow side lead pipe 6a of expansion valve 4, this design is not limited only to this, and as shown in Drawing 5, it may provide the above-mentioned cellular removing part 17 in the whole region from liquid tank 3 to expansion valve 4. In this case, as for cellular removing part 17, the inner fin-like straightening member was inserted in the pipe of the diameter of a large over almost total length from the conventional pipe, a”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the chiller/method of Numata et al. with wherein a diameter of the first portion of piping is greater than a diameter of the second portion of piping such that an increased volume of refrigerant is contained at the location of the first portion of piping, as taught by No Name, to improve the chiller/method of Numata et al. by allowing for filtering of vapor bubbles prior to passage through the expansion valve, thus preventing unpredictable performance of the expansion valve leading to unpredictable performance of the chiller (see No Name Translation “Therefore, without causing a hunching phenomenon, this expansion valve 4 will control a refrigerant in a predetermined quantity, will be made to flow into evaporator 5, and will perform predetermined air conditioning operation.”).
Regarding claim 23, Numata et al. further discloses further comprising the step of circulating the process liquid to a heat load (see at least paragraphs [0059], [0061]: the large building or the like can be considered the heat load).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. in view of No Name as applied to claim 1 above, and further in view of Short (US 4,916,914: previously cited).
Regarding claim 21, Numata et al. does not disclose further comprising the step of passing the compressed refrigerant through an oil separator.
Short teaches another method further comprising the step of passing a compressed evaporated refrigerant through an oil separator (see at least Figure 1, oil separator #14 downstream of evaporator #16 and compressor #13; column 4, lines 3-24; column 5, lines 8-17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Numata et al. in view of No Name with further comprising the step of passing the compressed evaporated refrigerant through an oil separator, as taught by Short, to improve the method of Numata et al. in view of No Name by recovering the lubricating, cooling, and sealing oil for the compressor at a location at a location favorable for oil/refrigerant separation (see at least Short column 4, lines 3-6 and column 5, lines 8-14).  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. in view of No Name and Short, as applied to claim 21 above, and further in view of Hansen Technologies: (AUTO-PURGER: Noncondensible Gas (Air) Refrigerant Purger: previously cited).
Regarding claim 22, Numata et al. in view of No Name and Short does not disclose further comprising the step of passing the compressed refrigerant through an AUTO PURGER® (a non-condensable gas and water purger).
Hansen Technologies teaches passing compressed refrigerant through an AUTO PURGER® (a non-condensable gas and water purger) (see at least page 2, penultimate paragraph “It is nearly […]” and page 3 “PURGE POINT CONNECTIONS” section).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Numata et al. in view of No Name and Short with further comprising the step of passing the compressed refrigerant through an AUTO PURGER® (a non-condensable gas and water purger), as taught by Hansen Technologies, to improve the method of Numata et al. in view of No Name and Short by reducing the insulating presence of air in the system.  

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. in view of No Name as applied to claim 1 above, and further in view of Simmons (US 2007/0227168: previously cited).
Regarding claim 24, Numata et al. is silent regarding wherein the expansion valve comprises a sense motorized valve.  
However, it is noted that there are finite number of expansion valve types available to one having ordinary skill in the art.  In this regard, it is noted that Simmons teaches another method with an expansion valve wherein the expansion valve comprises a sense motorized valve (see at least paragraph [0024]).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Numata et al. in view of No Name with wherein the expansion valve comprises a sense motorized valve, as taught by Simmons, since such provision is a suitable and known provision for an expansion valve in a chiller/refrigeration method (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of allowing for automatic electronic control of the expansion valve based on refrigerant temperature conditions, thus allowing the system to maintain operation within desired/optimal set points.  

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. in view of No Name as applied to claim 1 above, and further in view of Harnish (US 3,264,837: previously cited).
Regarding claim 25, Numata et al. is silent regarding wherein the expansion valve comprises a float type valve.  
However, it is noted that there are finite number of expansion valve types available to one having ordinary skill in the art.  In this regard, it is noted that Harnish teaches another method with an expansion valve wherein the expansion valve comprises a float type valve (see at least column 3, lines 44-53).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Numata et al. in view of No Name with wherein the expansion valve comprises a float type valve, as taught by Harnish, since such provision is a suitable and known provision for an expansion valve in a chiller/refrigeration method (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of use of conventional expansion valve type capable of metering liquid refrigerant from the condenser as produced.  

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. in view of No Name as applied to claim 1 above, and further in view of Pachai et al. (US 2008/0223074: previously cited).
Regarding claim 26, Numata et al. further discloses causing a body of water to flow into the condenser from a water supply (see at least paragraph [0063] flow of a body of water into the condenser from a water supply is inherent to “water-cooled type” condenser); and causing the body of water to flow out of the condenser through a water return (see at least paragraph [0063] flow of the body of water out of the condenser through a water return is inherent to “water-cooled type” condenser). 
Numata et al. is silent regarding the water being treated: though Examiner notes that it is likely that some form of treatment occurs prior to supply.
Pachai et al. teaches another method having a condenser wherein the water is treated (see at least paragraph [0024]: the water is received from a cooling tower, thus it is treated through the cooling process).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Numata et al. with treated water, as taught by Pachai et al., to improve the method of Numata et al. by making use of water of known temperature to aid in the condensing process: thus improving the predictability of the system.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763